Title: From John Adams to Timothy Pickering, 9 September 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Sept 9th. 1799

Inclosed is a letter from Commissioners Scott & White. Whether the address in question, is one I sent you sometime ago or another, which may be comeing, I know not. In all things relative to the federal city, I rely much on your advice, aided by Messrs McHenry Stoddert & Lee.
With much respect &c.
Inclosed also is a letter from Mr Daniel Pettibone which ought to have been addressed to you.
